internal_revenue_service department of the treasury uil dollar_figure washington oc contact person telephone number in reference to qe phot nov e i n pee ae dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representative you are seeking approval under sec_4942 of the internal_revenue_code hereafter code of a set-aside made by you as more fully described below x is an organization located in z that has been recognized as exempt under sec_501 of the code and is a non-operating private_foundation y is a publicly traded stock corporation with its principal y’s stock is z approximately of offices and facilities in owned by members of u x‘s members board_of directors and officers are all either or current or former officers and or directors of y members of u the majority of x‘s assets consists of the common_stock of y and were received as contributions from yu or were purchased with such substantial contributions contributions from y over the years has been x‘s received although it addition has in x general practice to distribute on a current basis to designated charitable a disqualified_person with respect to x within the meaning of sec_4946 of the code receives donees funds from the is it yy y y x of the and lots having being purchased earlier the properties consists of vacant x desires to purchase certain parcels of commercial real z estate the properties constituting a full city block in some rest contain structures used for commercial purposes the properties to be purchased are owned by various parties unrelated to x y or u there is however one other parcel in the block that is already owned by from an unrelated party in anticipation of the project under discussion the final parcel in the block which x does not intend to purchase is owned by in acquiring the properties including the amount already spent in acquiring the parcel already purchased the entire block known as w has been recently targeted by a local civic advisory committee as a key to rejuvenating an area of downtown z this committee also recommended that w be acquired and developed for a higher use such as is located adjacent to certain buildings and is within several blocks of substantial other y owned by y facilities is anticipated that x will spend approximately dollar_figurer a cultural center w it z already x's purpose in acquiring the properties is to ensure that wis a in fact eventually devoted to some public use preferably as cultural center serving the z area or else as a public park or some other public facility therefore at some point not later than five years from now after the acquisition program is completed x the properties together with the would most likely donate all to parcel 501_c_3_organization for the construction of a cultural center at this is not entirely certain whether the cultural point however center concept is financially feasible and it turns out that such a use of is not feasible x would likely donate all the properties plus the parcel already purchased to a public body or for some charitable_organization for some other public use reason itself a park that develop and maintain w for such a public use such as would be fully open to the public this alternative too not feasible unrelated acquired x would section was if it if an w x anticipates that it will five years to for determine whether w will be used for the cultural center or that it other public purposes that point to commence or would not complete the acquisition program the ultimate completion of the project and could otherwise make the it has been concluded however be prudent to wait take as long as could delay until since that qh project more difficult or more expeisive to consummate therefore x believes that to purchase the properties as they become available on the market it would be beneficial for it x’s plan will require decisions to be made as to the use of the are properties purchased and the date that w is donated by x to its ultimate owner its ultimate public use during an interim or converted by x period which date will no event be later than date between period during they date the the to in it has been represented that the amount to be set-aside will actually be for this specific project within a specified period of time that ends not more than months after the date of the first set-aside paid the set-asides as described will actually be expended for acquisition of the parcels not later than date which is not more than months after the date of the set-aside made by you for this project sec_501 of the code provides for the exemption from and the purposes specified organizations which organized or more tax are on of income federal operated exclusively for therein of sec_1_501_c_3_-1 of income_tax regulations hereafter regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and maintenance includes and combatting community deterioration buildings erection public the or of sec_4941 of the code imposes a tax on each act of self- dealing directly or indirectly between a disqualified_person and a private_foundation sec_53 d f similar excise_taxes regulations hereafter also regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit for the use by a private_foundation of its income or assets will of self- dealing foundation and by itself such use make not the act of an sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls af within the taxable_period a tax equal to percent of the amount ef such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 of the code defines the term undistributed_income as meaning any amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before the end of that year such time out of such distributable_amount sec_4942 of the code provides that for purposes of this section the term qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more gisqualified persons as defined in sec_4946 with respect in paragraph or ii a private_foundation which is not an subsection except as provided ir paragraph or foundation foundation operating provided defined except the as i to as in b any amount_paid to acquire an asset used or held for use purposes described in sec_170 in carrying out directly more one or sec_53_4942_a_-3 of the regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in section be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph b the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after its set-aside and as satisfied c b may or i described in subparagraph set-aside satisfies the the suitability test of this paragraph or ii with respect to a set-aside made in a taxable_year beginning after date the private_foundation satisfies in subparagraph of this paragraph distribution described cash test the if the suitability test or cash distribution test is otherwise ke satisfied the month period for paying the amount set-aside may for good cause be extended by the commissioner of can that funds be made projects specific in order is satisfied if the satisfaction of the commissioner that the set-aside than by sec_53_4942_a_-3 of the regulations provides that the private_foundation the suitability test establishes to the specific project for which the amount is set-aside is one that can the immediate be better accomplished by payment better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as a unit that requires an expenditure of more than one year’ s income or of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized a plan to fund a specific research program that is be sec_53_4944-3 of the regulations defines a progran- related investment as an investment which possesses the following characteristics the i accomplish one sec_170 primary or more purpose of the of to the purposes described in investment is il the production_of_income or the appreciation of property and no significant purpose of the investment is iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the regulations further provides that an investment shall made primarily for it significantly furthers the sec_170 accomplishment of a private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities be considered as purposes if sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation for any purpose other than one specified in sec_170 incurred amount means paid any or by a be treated as based on the information submitted and the representations made therein we conclude that your set-aside as described herein will more c b a qualifying_distribution within the meaning of sec_4942 of a result of x’s activities as described are incidental or tenuous within the meaning of sec_53_4941_d_-2 of the regulations and would not result in an act of direct or indirect self-dealing any benefit s redounding to to accomplish one an amount_paid furthermore the code considered therefore purposes will and as or be y accordingly we rule as follows period the purchase of the properties their use during the a or interim development as described will not adversely affect x’s status as an organization_exempt_from_taxation under sec_501 of the code donation eventual their and b the purchase of the properties their use during the interim or donation as described will not result in self-dealing within the meaning of sec_4941 of the code development eventual period their and the properties to be purchased by x and the parcel cc previously as program related investments during the interim period within the meaning of sec_4944 of the code purchased treated will all by be xx d to the extent that x is unable to spend at least dollar_figures in purchasing maintaining or demolishing the properties interim as described period the excess of dollar_figures over the amount that is in fact spent during that year can be set-aside for future such qualifying acquisitions distributions pursuant to sec_4942 of the code any single year during the treated will and be as in pursuant to sec_53_4942_a_-3 of the regulations your approved set-aside must be evidenced by the entry of a dollar amount on your books_and_records as a pledge or obligation to be paid at a future date or dates any amount which is set-aside shall be taken into account for purposes of determining your minimum_investment_return under sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing net_income under sec_53_4942_a_-2 please keep a copy of this ruling in your permanent records this that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent organization directed ruling only the to is sincerely yours keanth canna - kenneth j earnest acting chief exempt_organizations technical branch
